Citation Nr: 1536958	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and residuals of a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active military service from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the hearing is associated with the record on appeal.

In March 2014 and December 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter is again before the Board after the RO issued a Supplemental Statement of the Case (SSOC) in May 2015.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's GERD has been found to have clearly and unmistakably pre-existed his active military service.  An opinion regarding whether the pre-existing GERD clearly and unmistakably was not aggravated by the Veteran's active military service has not been provided.  In this regard, the Board remanded this claim to the AMC in December 2014 for a VA addendum medical opinion.  Upon a review of the March 2015 VA addendum medical opinion, the VA examiner did not address whether it was clear and unmistakable that there was no increase in the Veteran's GERD disability during his active military service, and if not, whether it is clear and unmistakable that any increase in the Veteran's GERD disability was due to the natural progress of the pre-existing disorder.  Rather, the VA examiner opined that he did "not see any evidence of an increase in the GERD disability during service." 

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Here, the Board finds that an additional VA addendum opinion is needed to fully address the Board's December 2014 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Return the March 2015 VA examination report to the VA examiner (or if unavailable, another physician or certified physician's assistant) for an addendum opinion.  In light of the VA examiner's finding that the examiner did "not see any evidence of an increase in the GERD disability during service," is it the examiner's conclusion that it is clear and unmistakable that there was no increase in the GERD disability during service?  If NO, is it the examiner's conclusion that it is clear and unmistakable that any increase in the GERD disability was due to the natural progress of the preexisting condition?

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and be provided with an appropriate period of time to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




